Citation Nr: 0029119	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  00 - 19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for the cause of the veteran's death.

Entitlement to Dependency and Indemnity Compensation benefits under the 
provisions of  38 U.S.C.A. § 1318(b) (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to September 1945, 
including service in the Asiatic-Pacific, Southwest Pacific, and Philippine 
theaters, and participated in the invasions of Guadalcanal, Luzon, and the 
Northern Solomons.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision of April 2000 from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision 
denied the claim for service connection for hepatitis C for purposes of 
accrued benefits, denied service connection for the cause of the veteran's 
death, denied entitlement to Dependency and Indemnity Compensation 
benefits, and denied entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  The appellant appealed the denial of her 
claim for service connection for the cause of the veteran's death, and 
entitlement to Dependency and Indemnity Compensation benefits.  No other 
issues were addressed in her Substantive Appeal (VA Form 9), or in her 
testimony before the undersigned Veterans Law Judge.  The record shows that 
the only issues in appellate status are those shown on the title page of 
this decision.

At the appellant's request, her appeal has been advanced on the docket 
based upon financial hardship.  




REMAND

The veteran, who served on active duty from June 1942 to September 1945, 
died on October [redacted], 2000.  In March 2000, the appellant, widow of 
the veteran, submitted VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving 
Spouse or Child (Including Death Compensation).  

The appellant contends that the veteran's service-connected disabilities 
caused or contributed substantially or materially to cause the veteran's 
death.  It is contended that the veteran's terminal hospitalization in 
October 1999 was precipitated by his service-connected psychiatric 
disability, and that his fatal respiratory failure and bilateral pneumonia 
developed after his hospitalization.  It is argued that even though the 
veteran's service-connected malaria had been inactive for many years and 
was not a causative factor in his death, remand is warranted for a VA 
specialist medical opinion addressing whether the veteran's service-
connected anxiety or depression caused or contributed substantially or 
materially to cause the veteran's death.  

At the time of the veteran's death, service connection was in effect for an 
anxiety disorder, also diagnosed as major depression, evaluated as 30 
percent disabling; and for residuals of malaria, evaluated as 
noncompensably disabling; his combined service-connected disability rating 
was 30 percent.  The record shows that service connection for an anxiety 
disorder and for malaria was granted, effective August 1959, each evaluated 
as noncompensably disabling; that the evaluation for his anxiety disorder 
was increased to 10 percent, effective June 1, 1983; and that the 
evaluation for that disorder was increased to 30 percent, effective March 
14, 1995.  
The record contains no evidence of recurrent attacks, no clinical evidence 
of malaria was found on VA examination and serology tests in February 1947, 
and no subsequent evidence of activity is shown in the medical record.  
In addition, at the time of the veteran's death, his nonservice-connected 
disabilities included severe vascular dementia with behavioral 
disturbances; coronary artery disease status post coronary artery bypass 
grafting and cerebrovascular accident; intermittent congestive heart 
failure, bilateral severe recurrent pneumonia, and a history of hepatitis 
C.  

The death certificate, completed by a private physician, shows that the 
veteran's death occurred at Muhlenberg Community Hospital, Greenville, 
Kentucky; that the immediate cause of the veteran's death was respiratory 
failure due to bilateral pneumonia; that the approximate interval between 
onset and death was "hours" with respect to the respiratory failure, and 
"weeks" with respect to the bilateral pneumonia; and that no autopsy was 
performed.  However, the physician who completed the death certificate 
subsequently submitted a letter, dated in November 1999, in which he 
related that the veteran was admitted to the hospital with severe 
pneumonia; that he additionally suffered from hepatitis C, which lowered 
his immune system to the point that he was subject to recurrent bouts of 
pneumonia and bacterial infections; and that the corresponding physician 
believed that such was a definite contributory cause to the veteran's 
death.

An Admission Record from Muhlenberg Community Hospital, completed on 
October 7, 1999, shows that the veteran's admitting physician was the 
above-cited private physician, and that the veteran's admitting diagnosis 
was pneumonia.  That document further shows that the time of admission was 
11:08 a.m., and that the veteran expired at 1:00 p.m.  The veteran's 
diagnoses at death were respiratory failure, bilateral pneumonia, 
depression, coronary artery disease, history of cerebrovascular accident; 
hepatitis C, and hypertension.  

In a subsequent letter from the same physician, received in June 2000, he 
asserted that the veteran's admission to Muhlenberg Community Hospital was 
precipitated 
by his mental condition; that while hospitalized he underwent a psychiatric 
consultation and was found to have "an adjustment disorder where he could 
not really live at home anymore because of agitation and aggression, with 
history of depression and also impulsive control disorder and probable 
post-traumatic stress disorder."  It was further stated that "during 
[his] hospital stay, [the veteran] developed bilateral pneumonia with 
respiratory failure and that was his subsequent demise, but not the reason 
for his admission to the hospital and basically his mental condition 
impaired his proper convalescence from the pneumonia which in part played 
into the subsequent death of the patient [sic]."

However, the final hospital summary from Muhlenberg Community Hospital 
shows that the patient's history on admission cited his history of 
intermittent congestive heart failure, a history of depression, bilateral 
severe recurrent pneumonia, a history of coronary artery disease with 
coronary artery bypass grafting and a cerebrovascular accident with left-
sided weakness, and a history of hepatitis C.  The veteran was shown to 
have difficulty breathing and developed a dropping oxygen saturation level, 
and was placed on the acute care ward.  Breath sounds were decreased, with 
rales at the lung bases, bilaterally, and his nailbeds were cyanotic, and 
the initial impression was 82-year-old male with increasing respiratory 
failure secondary to recurrent pneumonia.  He developed what appeared to be 
prerenal azotemia.  After a discussion with his family, a decision was made 
not to proceed with CPR, and a do-not-resuscitate order was written.  His 
respiratory effort worsened and he expired at 1:00 p.m.  The cause of death 
was shown as: pneumonia bilaterally with respiratory failure, depression, 
coronary artery disease, history of cerebrovascular accident, hepatitis C, 
and hypertension.  

The Board notes that the admission record and the terminal hospital summary 
do not show that the veteran underwent a psychiatric consultation during 
his final hospitalization and treatment, or that any service-connected 
condition was treated, 
or that any service-connected condition interfered with his treatment 
following hospital admission.  

In order to establish service connection for the cause of the veteran's 
death, the medical evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. 
§ 3.312 (1999).  

The Board finds that the RO has not obtained the complete medical records 
of the veteran's final illness and death, including nurse's notes, progress 
notes, records of vital signs, consultations, medications provided, and all 
similar records of the veteran's final illness and death.  Remand is 
warranted for purposes of obtaining all such records and associating those 
documents with the claims folder

In addition, the RO should ask that the veteran's medical records be 
reviewed by a psychiatric specialist, and that the reviewing specialist 
provide an opinion as to whether the veteran's service-connected anxiety 
and/or depression, or his residuals of malaria, caused or contributed 
substantially or materially to cause the veteran's death.  

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. App. 129 
(1992).

In a recent decision, the Court held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  The Court further held that a 
remand by the Court or the Board imposes upon the Secretary of Veterans' 
Affairs a concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. West,  11 Vet. 
App. 268 (1998).  Accordingly, the RO must review all examination reports 
prior to returning the case to the Board in order to ensure full and 
specific compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO for further 
appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should obtain from Muhlenberg Community 
Hospital the complete medical records of the veteran's 
final illness and death, including nurse's notes, 
progress notes, records of vital signs, consultations, 
medications provided, ambulance or emergency medical 
technician reports, emergency room records, and all 
similar records of the veteran's final illness and 
death.  All such documents, inclusive, should be 
associated with the claims folder.  

2.  Thereafter, the RO should ask that the veteran's 
medical records be reviewed by a psychiatric specialist 
who has not previously examined or treated the veteran, 
and that the reviewing specialist provide an opinion as 
to whether the veteran's service-connected anxiety 
and/or depression, or his residuals of malaria, caused 
or contributed substantially or materially to cause the 
veteran's death.  The reviewing specialist should 
specifically distinguish the veteran's service-
connected disabilities and symptoms from his 
nonservice-connected disabilities and symptoms.  The 
report from the specialist should affirmatively reflect 
that he reviewed the veteran's medical records, 
including all medical evidence addressing the veteran's 
last illness and death.  A complete rationale for all 
opinions expressed should be provided. 

3.  The RO should then readjudicate the appellant's 
claims for service connection for the cause of the 
veteran's death and for Dependency and Indemnity 
Compensation benefits under the provisions of  
38 U.S.C.A. § 1318(b) (West 1991), in light of the 
additional evidence obtained.

If the benefits sought on appeal are not granted to the appellant's 
satisfaction or if a timely Notice of Disagreement is received with respect 
to any other matter, the RO should issue a Supplemental Statement of the 
Case, including all applicable law and regulations, and the appellant and 
her representative should be provided an opportunity to respond.  The 
appellant should be advised of the requirements to initiate and perfect an 
appeal on any issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to the ultimate 
disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).
 


